DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical trap force”, the “a trapped particle”, the “a trapping light beam”, the “a viscoelastic medium” in claims 1 and 16; the “a photodetector” in claims 8 and 17, the “an operation” in claims 12-16, and the “a single laser source” in claim 18; and the “a back-focal plane interferometer” in claims 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 12-16 are objected to because of the following informalities:
Claims 1 and 16 recite the limitation "the know macroscopic direct procedure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 16 recite the limitation "the thermal energy" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 16 recite the limitation "the quotient" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 recites the limitation "the stage drifts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites the limitation "the laser pointing fluctuations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the operations" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a
law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1 and 16 are rejected because it recites an abstract idea as indicated in bold and underlined below:
	a method to label as defective a measure of an optical-trap force exerted on a trapped particle (claim 1) or a method to reveal the presence of disrupting out-of-focus tissue structures when a measurement of an optical-trap force exerted (claim 16) by a trapping light beam, the particle being located inside a viscoelastic medium, the method comprising the operations of: 
determining a calibration constant with the known macroscopic direct procedure; 
determining a first calibration function of the frequency of the trapped particle oscillation with the known active-passive procedure, the first calibration function including the thermal energy of the trapped particle as a multiplicative factor; 
computing a second calibration function of the frequency of the trapped particle oscillation as the quotient between the calibration constant and the first calibration function;
computing an energy function of the frequency of the trapped particle oscillation as the product of the thermal energy of the trapped particle and the second calibration function;
checking whether the energy function converges to the thermal energy of the trapped particle as the frequency of the oscillation thereof increases; and
if there is no such convergence, then labelling as defective the measure of the optical-trap force.  

STEP 2a: The abstract idea (bold and underlined above) falls in the category of mental processes: 
The claims 1 and 16 appear to be directed toward a judicial exception, namely the abstract idea of determining a calibration constant with the known macroscopic direct procedure, determining a first calibration function of the frequency of the trapped particle oscillation, computing a second calibration function of the frequency of the trapped particle oscillation, computing an energy function of the frequency of the trapped particle oscillation, checking whether the energy function, and labelling as defective the measure of the optical-trap force or disrupting out of focus tissue structures that scatter the light beam. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself. 
The claims only recite and describe gathering, combining and manipulating data by reciting steps of organizing information through mental process or mathematical relationships and/or algorithms. The gathering and combining steps merely employ mental process or mathematical relationships to manipulate existing information to generate additional information in the form of “the first calibration function including the thermal energy of the trapped particle as a multiplicative factor, the quotient between the calibration constant and the first calibration function, the product of the thermal energy of the trapped particle and the second calibration function, and converges to the thermal energy of the trapped particle as the frequency of the oscillation thereof increases".
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). For a simple enough algorithm and results, a person could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claims 1 and 16 shown above have been considered as mental processes. Thus, the claims are drawn to an abstract idea.

STEP 2b: The above judicial exception is not integrated into a practical application for the following reasons:
Claims 1 and 16 recite additional elements that includes: the “optical trap force”, the “a trapped particle”, the “a trapping light beam”, the “viscoelastic medium”, the “first calibration function”, the “second calibration”, the “calibration constant”, the “thermal energy”, the “multiplicative factor”, the “the quotient”. The claimed additional elements do not make the claim a practical application because they are performing to recite at a high-level generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include first calibration function, second calibration function, calibration constant, multiplicative factor, and the quotient, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of label as defective a measure of an optical-trap force exerted on a trapped particle and reveal the presence of disrupting out-of-focus tissue structures when a measurement of an optical-trap force exerted. However, no evidence is provided to show that a particular technological process is being improved.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claims 1 and 16 are directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept”) to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. Determining, computing, checking, labelling or disrupting data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
Dependent claims 2-15 and 17-20 are dependent on their respective base claims 1 and 16, and include all the limitations of their respective base claims. Therefore, claims 2-15 and 17-20 recite the same abstract idea. The additional limitations recited in claims 2-15 and 17-20 are each functional generic/conventional processing steps performed by computer components comprise data gathering and processing steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mental process or mathematical formula are similar to those found to be non-patent eligible in, e.g., Alice Corp., FairWarning, and Parker v Flook. Claims 2-15 and 17-20 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. 
Regarding claim 2; the additional element “a single-beam optical tweezers” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claim 3; the additional element “a biological tissue” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claims 4 and 6; the additional element “a cell” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claims 5 and 7; the additional element “a cell cytoplasm” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claims 8 and 10; the limitation “the setup to determine the calibration constant” is an abstract idea and a limitation that cannot be quantified or measured. The additional element “a photodetector” doesn’t have “significantly more” than the abstract idea because additional elements are all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the additional element “the calibration constant being derived from one or more of photodetector radius and other parameters” would not make the claim a practical application since it just amounts to insignificant extra-solution activity — gathering the information that the abstract idea needs, and reporting the result in MPEP § 2106.05(g).
Regarding claims 9 and 11; the additional element “the calibration constant being derived from one or more of the transmittance of said setup and other parameters” would not make the claim a practical application since it just amounts to insignificant extra-solution activity — gathering the information that the abstract idea needs, and reporting the result in MPEP § 2106.05(g).
Regarding claim 10; the limitation “the setup to determine the calibration constant” is an abstract idea and a limitation that cannot be quantified or measured. Furthermore, the additional element “a photodetector and other parameters” doesn’t have “significantly more” than the abstract idea because additional elements are all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claims 12-13; the additional element “an operation that is prior to the stated operations” doesn’t have “significantly more” than the abstract idea because additional elements are all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the additional element “limiting the stage drifts below a threshold that renders significant the non-equilibrium effects” would not make the claim a practical application since it just amounts to insignificant extra-solution activity — gathering the information that the abstract idea needs, and reporting the result in MPEP § 2106.05(g).
Regarding claims 14-15; the additional element the additional element “an operation that is prior to the stated operations” doesn’t have “significantly more” than the abstract idea because additional elements are all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the additional element “limiting the laser pointing fluctuations below a threshold that renders significant the non-equilibrium effects” would not make the claim a practical application since it just amounts to insignificant extra-solution activity — gathering the information that the abstract idea needs, and reporting the result in MPEP § 2106.05(g).
Regarding claim 17; the additional element “a photodetector” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claim 18; the additional element “a single laser source” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Regarding claims 19-20; the additional element “a back-focal-plane interferometer” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d).
Therefore, claims 1-20 are rejected under U.S.C. 101 as being directed to non- statutory subject matter.

Conclusion
For the above stated reasons, a proper prior art search could not be made to determine the patentability of the claims. If and when the applicant amends the claims to overcome the deficiencies detailed in this Office action a proper prior art search will be made to determine the patentability of the claims. The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically prior art Anvari et al (US 2018/0341098) and Sanback (US 2018/0231446).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 19, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886